[Cite as State v. King, 2021-Ohio-4228.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                       CHAMPAIGN COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2021-CA-18
                                                  :
 v.                                               :   Trial Court Case No. 21-CRB-25
                                                  :
 ROBERT KING                                      :   (Criminal Appeal from Municipal Court)
                                                  :
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                            Rendered on the 3rd day of December, 2021.

                                             ...........

MARK M. FEINSTEIN, Atty. Reg. No. 0065183, Prosecuting Attorney, Champaign County
Municipal Court, 205 South Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

BYRON K. SHAW, Atty. Reg. No. 0073124, 4800 Belmont Place, Huber Heights, Ohio
45424
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                          -2-




         {¶ 1} Robert King appeals from his conviction in the Champaign County Municipal

Court, following a bench trial, on one count of domestic violence in violation of R.C.

2929.25, a misdemeanor of the first degree. We affirm the judgment of the municipal

court.

         {¶ 2} King was charged by way of complaint on January 8, 2021. He filed a

motion to dismiss on March 1, 2021, which the court did not address. A bench trial

commenced on March 31, 2021.

         {¶ 3} At trial, the complaining witness, J.C., testified that she and King had two

children together and had been in a relationship “off and on” for 20 years. She further

testified that, on Friday, January 8, 2021, King was “messing around in his pockets” and

she “heard” the sound of pills in his pocket. King also wanted J.C. to leave their son with

King and his brother, who was also present. J.C. had not wanted to leave her “baby boy”

with King and his brother because of “the pill incident.” J.C. asserted that King had told

her in the past that he “gets different surgeries to get prescription medication”; defense

counsel objected to this testimony, arguing that the presence of the pills may or may not

be relevant, but that J.C.’s testimony about how King got them was irrelevant and

speculative. The court overruled the objection.

         {¶ 4} J.C. further testified that she had looked in the trash can in the kitchen and

seen “some papers,” that she knew King did not usually “throw papers away,” and that

she stated to him: “you went and got your prescriptions today.” According to J.C., King

responded affirmatively. J.C. then “went to go through” the papers, saw “another one,”

and started to grab it. At that point, King had come around the kitchen table and “gripped
                                                                                           -3-


[J.C.] up by [her] throat,” which she also described as grabbing her by the neck. King

then let J.C. go, and she left with her kids. According to J.C., King’s actions left marks

on her neck; she spoke to law enforcement officers after the incident, and the officers

took pictures of the marks.

       {¶ 5} J.C. testified that, while she was speaking with law enforcement officers after

this incident, King telephoned her, and his call was recorded. The recording was played

for the court. With respect to her injury, J.C. testified that King “scratched” the left side

of her neck and “it kept burning.”

       {¶ 6} Todd Pratt, the supervisor for the Urbana Police Division, testified that he

investigated J.C.’s complaint about the incident on January 8. He stated that J.C.’s trial

testimony had been consistent with her version of events on the evening of the incident.

Pratt stated that he had recorded King’s call to J.C. and had been present when three

photos were taken of J.C.’s throat. Pratt identified Exhibits A, B, and C as the pictures

of J.C.’s neck. Pratt testified that Exhibit A included a ruler to establish the size of the

injury, and Exhibit B showed the left side of J.C.’s neck, which had a scratch mark. Pratt

described Exhibit C as depicting the right side of J.C.’s neck, where she had a birthmark,

and Pratt testified that he “just [saw] the birthmark” on that picture.

       {¶ 7} On cross-examination, Pratt testified that King had stated that he grabbed

J.C. by her shirt, not her throat; King “did tell that story that she was digging in the trash

and he didn’t like it; and he had grabbed her by the shirt to get her out the door[.]” Pratt

acknowledged that King wore a neck brace. The following exchange occurred during

Pratt’s cross-examination:

              Q. Do you know generally * * * why he’s wearing that [neck brace]?
                                                                                          -4-


              A. We had discussion about that too, because * * * instead of taking

      him to jail that evening, which is normal protocol, he said that he had surgery

      and something about they went in and through his throat or through his neck

      or something - - he had some neck surgery, and some vertebrae I think are

      so bad so yeah, he explained why he was medically having an issue.

              Q. * * * And this medical issue, the results of the surgery were so

      serious, I guess, that the jail wouldn’t even take him, correct?

              A. That’s correct.

              Q. Did you investigate whether it would even be possible for him to

      grab her by the neck?

              A. He was supposed to be wearing a back brace, he said, but he

      wasn’t wearing it that day so I don’t know about his movements or what he’s

      able or not to do. I didn’t get into the medical aspect of his - - I mean, he

      was able to walk around and everything and - -

              Q. Okay.

              A. - - (unintelligible) in front of me, but we didn’t go any further than

      that.

      {¶ 8} Pratt testified that he had had prior interactions with King and J.C. and had

charged them with disorderly conduct in 2016. Regarding the instant offense, Pratt was

not the initial responding officer; he arrived 15-20 minutes later at J.C.’s parents’ home,

then proceeded to King’s residence. When asked if he found any evidence of drug

trafficking there, Pratt responded that that was “not what was going on,” that King had “an

explanation of what was going on with the pills, and they were at his mother’s.”
                                                                                          -5-


       {¶ 9} On redirect examination, Pratt testified that nothing he witnessed in King’s

movements on the night of the incident suggested to him that King would have been

unable to injure J.C. in the manner described by her.

       {¶ 10} At the conclusion of the evidence, King moved for an acquittal; the court

overruled the motion. The defense did not call any witnesses. After closing arguments,

the trial court found King guilty of domestic violence in violation of R.C. 2919.25(A), which

states that “no person shall knowingly cause or attempt to cause physical harm to a family

or household member.” Specifically, the court found that the photographs established

an injury to the victim, with two possible explanations: “one is an intentional grabbing by

the throat and choking by the throat, and the other one is grabbing a collar that would’ve

led to a scratch on the victim.” Either way, there was an injury, and in the court’s opinion,

“it was knowingly caused by the Defendant here so the Court finds the Defendant guilty

in this matter.” King was sentenced to 30 days in jail, which were suspended, and to a

12-month term of probation. The court ordered King to complete an anger management

program, to complete a chemical dependency assessment, and to have no contact with

the victim.

       {¶ 11} King appeals, raising two assignments of error. His first assignment of

error states:

                THE CONVICTION AND SENTENCING OF APPELLANT ROBERT

       KING SHOULD BE OVERTURNED DUE TO THE INEFFECTIVE

       ASSISTANCE OF COUNSEL.

       {¶ 12} King asserts that his attorney “knew that a major part of his defense was his

medical injury to his neck and/or back that possibly prevented him from grabbing anybody
                                                                                      -6-


by the throat area as claimed” by J.C., but defense counsel did not called any defense

witnesses, including any medical personnel, to validate the claimed surgery and injuries

and to support King’s “critical line of defense.” King asserts that evidence from medical

personnel “could have easily and solely won the case for the defense.”

      {¶ 13} In State v. Martin, 2d Dist. Montgomery No. 27844, 2018-Ohio-3505, we

stated:

             * * * To establish ineffective assistance of counsel, a defendant must

      demonstrate both that trial counsel's conduct fell below an objective

      standard of reasonableness and that the errors were serious enough to

      create a reasonable probability that, but for the errors, the outcome of the

      case would have been different. See Strickland v. Washington, 466 U.S.

      668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio

      St.3d 136, 142, 538 N.E.2d 373 (1989).

             Trial counsel is entitled to a strong presumption that his or her

      conduct falls within the wide range of reasonable assistance. Strickland at

      688. A defendant is entitled to “reasonable competence” from his or her

      attorney, not “perfect advocacy.” See Maryland v. Kulbicki, 136 S.Ct. 2, 5

      (2015), citing Yarborough v. Gentry, 540 U.S. 1, 8, 124 S.Ct. 1, 157 L.Ed.2d

      1 (2003) (per curiam). Hindsight is not permitted to distort the assessment

      of what was reasonable in light of counsel's perspective at the time, and a

      debatable decision concerning trial strategy cannot form the basis of a

      finding of ineffective assistance of counsel. State v. Cook, 65 Ohio St.3d

      516, 524-525, 605 N.E.2d 70 (1992); State v. Fields, 2017-Ohio-400, 84
                                                                                           -7-


        N.E.3d 193, ¶ 38 (2d Dist.).

Id. at ¶ 14-15.

        {¶ 14} We have also stated that “the failure to call an expert and instead rely on

cross-examination does not constitute ineffective assistance of counsel.” State v.

Nicholas, 66 Ohio St.3d 431, 436, 613 N.E.2d 225 (1993), citing State v. Thompson, 33

Ohio St.3d 1, 10-11, 514 N.E.2d 407 (1987).

        {¶ 15} We conclude that ineffective assistance of counsel is not demonstrated

here.    As noted above, King merely asserts that defense counsel knew his injury

“possibly prevented him from grabbing anybody by the throat area.” However, Pratt

testified that King was “able to walk around and everything” and that, while he “was

supposed to be wearing a back brace, * * * he wasn’t wearing it that day.” Pratt also

testified that nothing about King’s movements suggested that he would not have been

able to injure J.C. in the manner described by her. We conclude that King’s argument is

both speculative and meritless.        In other words, we cannot conclude that defense

counsel’s failure to call an expert witnesses to testify regarding King’s injury fell below an

objective standard of reasonableness and that the error was serious enough to create a

reasonable probability that, but for the error, King would not have been convicted.

        {¶ 16} King’s first assignment of error is overruled.

        {¶ 17} King’s second assignment of error states:

               THE TRIAL COURT ERRED IN ALLOWING INTO EVIDENCE

        PRIOR     BAD    ACTS      EVIDENCE       WITHOUT        EXCEPTION      THAT

        PREJUDICED THE BENCH OF APPELLANT’S POSSIBLE POSSESSION

        OF    ILLEAL      PRESCRIPTION          DRUGS       IN    VIOLATING       HIS
                                                                                              -8-


       CONSTITUTIONAL RIGHTS REGARDING SELF-INCRIMINATION.

       {¶ 18} King directs our attention to Evid.R. 404 and R.C. 2945.59. He asserts

that, although he never testified, the State used J.C.’s testimony to introduce King’s own

statements as negative character evidence that he had possibly obtained prescription

pills “using schemes and/or false pretenses.” He argues that this character evidence

was extremely prejudicial and that “the bench [was] unfairly influenced by this

inadmissible character evidence” before he had a chance to introduce evidence about his

medical injury, which denied him a fair trial. He asserts that a mistrial should have been

granted or “at the least an admonishment should have been stated on the record by the

Court.”

       {¶ 19} In response, the State points out that King did not present any testimony at

trial, so “his rights against self-incrimination would not have been directly invoked.”

According to the State, even if the trial court erred in admitting evidence of prior bad acts

impugning King’s character, that evidence was not evidence of prior acts of violence,

which might have inclined the court to believe he acted violently during this incident. The

State also argues that, because King did not testify, “there is no credibility issue here.”

       {¶ 20} We have held that:

              “[T]he admission of evidence lies within the broad discretion of the

       trial court, and a reviewing court should not disturb evidentiary decisions in

       the absence of an abuse of discretion that has created material prejudice.

       Thus, our inquiry is confined to determining whether the trial court acted

       unreasonably, arbitrarily, or unconscionably in deciding the evidentiary

       issues * * *.” (Citations omitted.) State v. Conway, 109 Ohio St.3d 412,
                                                                                        -9-


      2006-Ohio-2815, 848 N.E.2d 810, ¶ 62.

State v. Turney, 2020-Ohio-4148, 157 N.E.3d 809, ¶ 32 (2d Dist.).

      {¶ 21} Evid.R. 404(B) states:

             Evidence of other crimes, wrongs, or acts is not admissible to prove

      the character of a person in order to show action in conformity therewith. It

      may, however, be admissible for other purposes, such as proof of motive,

      opportunity, intent, preparation, plan, knowledge, identity, or absence of

      mistake or accident. In criminal cases, the proponent of evidence to be

      offered under this rule shall provide reasonable notice in advance of trial, or

      during trial if the court excuses pretrial notice on good cause shown, of the

      general nature of any such evidence it intends to introduce at trial.

      {¶ 22} R.C. 2945.59, which governs proof of a defendant’s motive, provides:

             In any criminal case in which the defendant's motive or intent, the

      absence of mistake or accident on his part, or the defendant's scheme, plan,

      or system in doing an act is material, any acts of the defendant which tend

      to show his motive or intent, the absence of mistake or accident on his part,

      or the defendant's scheme, plan, or system in doing the act in question may

      be proved, whether they are contemporaneous with or prior or subsequent

      thereto, notwithstanding that such proof may show or tend to show the

      commission of another crime by the defendant.

      {¶ 23} Significantly, “the law presumes that in a bench trial the court considers

only relevant, material, and competent evidence.” State v. Bays, 87 Ohio St.3d 15, 27,

716 N.E.2d 1126 (1999), citing State v. Post, 32 Ohio St.3d 380, 384, 513 N.E.2d 754
                                                                                        -10-


(1987). Even if we were to conclude that J.C.’s statement that King “goes and gets

different surgeries to get prescription medication” should not have been admitted, we

must presume that the municipal court considered only competent evidence addressed

to the domestic violence offense, and the record does not suggest that the court did

otherwise. We note that Officer Pratt testified that he had observed no evidence of drug

trafficking and that King “had an explanation of what was going on with the pills.” The

court viewed the photos reflecting J.C.’s injury, found that there was an injury, and found

that the injury had been knowingly caused by King.          The evidence supported this

conclusion.

      {¶ 24} King’s second assignment of error is overruled.

      {¶ 25} The judgment of the trial court is affirmed.

                                     .............

TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Mark M. Feinstein
Byron K. Shaw
Hon. Gil S. Weithman